                                                                                                .--      ---�-=·-·-·-

                                                                                                           FILE Q_
                                                                                                      -




AO 2450 (CASO Rev.      1/19) Judgment in a Criminal Case for Revocations

                                                                                                             MAY 0 6 2019
                                     UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                JUDGMENT IN A            C�W!AJ.,J..;.JUJjW.,L---"-"-"-­
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l,    1987)
                                v.

                                                                        Case Number:        l 7CR4004 MMA
       HUMBERTO PASCUAL-SERRANO (1)
                                                                     Jeremy Warren
                                                                     Defendant's Attorney
REGISTRATION NO.                63063298

o -
THE DEFENDANT:

IZI   admitted guilt to violation of allegation(s) No.      1-3


D     was found guilty in violation of allegation(s) No.
                                                           �������-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
           1-3                       Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
 '
"



     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


     DEFENDANT:                 HUMBERTO PASCUAL-SERRANO (1)                                            Judgment - Page 2 of2
     CASE NUMBER:               l 7CR4004 MMA


                                                           IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      SIX    (6) MONTHS WITH           THREE (3) MONTHS TO RUN CONSECUTIVE AND THREE (3) MONTHS TO RUN
      CONCURRENT TO 18CR3773-MMA.




      D       Sentence imposed pnrsuant to Title 8 USC Section 1326(b).
      ll$]    The court makes the following recommendations to the Bnreau of Prisons:
                    PLACEMENT AT A FACILITY IN THE STATE OF CALIFORNIA.




      D       The defendant is remanded to the custody of the United States Marshal.

      D       The defendant shall surrender to the United States Marshal for this district:

              D    at                                  A.M.             on

              D    as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bnreau of
      D
              Prisons:

              D    on or before

              D    as notified by the United States Marshal.

              D    as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

      I have executed this judgment as follows:

              Defendant delivered on



      at     ______                                ,   with a certified copy of this judgment.



                                                                             UNITED STATES MARSHAL




                                              By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            17CR4004 MMA
